Citation Nr: 0705985	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  99-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for undifferentiated-type schizophrenia.  

2.  Entitlement to a higher initial disability evaluation for 
diabetes mellitus type II, rated 20 percent disabling.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1965 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The case returns to the Board following a remand to the RO in 
August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating greater than 50 percent 
for undifferentiated-type schizophrenia.  The Board finds 
that a remand for additional development is required before 
the appeal may be adjudicated.  Specifically, the examiner at 
the May 2005 VA psychological examination reported that the 
veteran receives Social Security benefits.  Although the 
claims file contains records from the State Insurance 
Corporation of the Commonwealth of Puerto Rico, it is unclear 
whether the veteran also receives compensation from the 
federal Social Security Administration (SSA).  VA's duty to 
assist includes obtaining any relevant records from the 
Social Security Administration.  See Voerth, supra; Hayes v. 
Brown, 9 Vet. App. 67 (1996).  A remand is required to 
determine whether the veteran currently receives SSA benefits 
or has received them in the past and to secure the relevant 
evidence if such records do exist.  

A February 2004 rating decision granted service connection 
and assigned a 20 percent disability evaluation for diabetes 
mellitus type II.  In April 2004, the veteran filed a VA Form 
21-4138 dated April 12, 2004, in which he referred to the 
April 1, 2004 notice concerning this rating decision and 
expressed disagreement with the disability evaluation 
assigned.  He asked for a hearing before a Decision Review 
Officer and a statement of the case.

In a January 2005 rating decision, the RO proposed severance 
of service connection for diabetes and denied service 
connection for neuropathy disorder, diabetic retinopathy, and 
hypertension.  The veteran expressed disagreement with the 
proposed severance of service connection.  In April 2005, the 
veteran filed a VA Form 21-4138 dated April 19, 2005, in 
which he referred to the January 2005 rating decision and 
expressed disagreement with the denial of service connection 
for neuropathy disorder, diabetic retinopathy, and 
hypertension.

In an October 2005 rating decision, the RO indicated that it 
was not going to sever service connection for diabetes.  In a 
September 2006 rating decision, the RO granted service 
connection for diabetic neuropathy of both upper and both 
lower extremities.  But the RO has not issued a statement of 
the case concerning the other issues with which the veteran 
has expressed disagreement.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1. The RO should first determine whether 
the veteran is receiving SSA benefits or 
has received them in the past.  If so, 
then the RO should request from the SSA 
all decisions and disability 
determinations relating to the veteran's 
disability claim, as well as all 
associated medical evidence.  If no 
records are available, a response to that 
effect must be secured and associated with 
the claims folder.  

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of either issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

3.  The RO should issue a SOC for the 
notice of disagreement with the initial 
disability evaluation assigned for 
diabetes mellitus type II in the February 
2004 rating decision, and for the notice 
of disagreement with the January 2005 
rating decision denying service connection 
for diabetic retinopathy and hypertension.  
The appellant is informed that he must 
file a substantive appeal for these issues 
to be returned to the Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



